Miller, J.:
The evident purpose of the relator is to compel the city to apply .to the court for leave to discontinue, in the expectation that the court will impose the payment of costs as a condition of discontinuance. It is not pretended that title to the property, sought in the condemnation proceedings, has vested in the city or that the possession of the owners has been interfered with.
In Matter of Waverly Water Works Company (85 N. Y. 478) it was decided that the Special Term had the power to impose as a condition of discontinuance of condemnation proceedings the payment of more than the taxable costs and disbursements, upon the theory that the proceeding could only be discontinued by leave of the court, and that the Special Term had discretion to refuse leave. But there is a plain distinction between the exercise of the right of eminent domain by a corporation, representing private interests, and such exercise by public officers. (Matter of Commissioners of Washington Park, 56 N. Y. 144.) In that case the Special Term had granted leave to discontinue upon payment to the landowners, who were parties to the proceeding, of their necessary and reasonable costs and expenses. The point discussed was whether any rights had become vested, which required the court to refuse leave. The earlier decisions on that question were discussed by Judge Rapallo, and the conclusion was reached that, until the confirmation of the report, no rights vested in the property owners. The court did not determine whether the Special Term had discretion to refuse leave. The order imposing terms was affirmed on the theory that by making the application the park commissioners conceded to the court the power to determine the terms upon which it should be granted and, in that connection, it was said : “The cases cited seem to recognize the necessity of such leave.” Undoubtedly by entertaining and granting motions for leave to discontinue, the courts in a sense recognize the necessity of such leave ; but the point *295was not presented or considered in any case which I have been«able to find, and it is obvious from the opinion of Judge Rapallo that he did not intend to pass upon it.
When the question first arose in this State there appears to have been a difference of opinion between the Supreme Court and Chancellor Kent as to the right of a public officer or board to discontinue. (See Matter of Beekman Street, 20 Johns. 269 ; Corporation of New York v. Mapes, 6 Johns. Ch. 45.) But the latter’s view to the effect that the corporation might abandon its plan at any time before confirmation of the report was later adopted by the Supreme Court. (See People v. Corporation of Brooklyn, 1 Wend. 318; Matter of Canal Street, 11 id. 154; Matter of Anthony Street, 20 id. 618 ; Martin v. Mayor, etc., of Brooklyn, 1 Hill, 545.) Ho doubt it was assumed by the Legislature that the effect of those decisions was to require application to the court for leave to discontinue, because, by section 7 of chapter 209 of the Laws of 1839, relating to the city of Hew York, application to the court for leave to discontinue was dispensed with.
Section 1000 of the present charter (as amd. by Laws of 1906, chap. 658), relative to proceedings for the acquisition of property for streets and parks, provides for discontinuance by the board of estimate and apportionment, and in such case for the payment by the city of the necessary disbursements incurred by interested parties; but I do not think that the inclusion of a provision on the subject in the chapter relative to the acquisition of property for streets and parks, and the omission of such a provision in the chapter relative to the acquisition of property for other purposes, including school sites, is determinative of the question. If it be said that express authority conferred in the one case and withheld in the other indicates an intention that there shall be no such authority in the latter, it may be said with equal force that the express provision for the payment of disbursements in the one case and the absence of any such provision in the other indicates an intention not to require such payment in the other. The Legislature has left the question of discontinuance in proceedings under said chapter 21 to be determined according to the rules of the common law.
Of course, ordinarily, an action or proceeding in court can be *296effectually discontinued only by an order of the court. But a proceeding may abate without an order of the court. In this case the Legislature has delegated the power to exercise the right of eminent domain to certain municipal boards or officers for a governmental purpose, i. e., the acquisition of a school site. Mo private interest, not even that of the city itself, as a proprietor, is concerned in the exercise of that right. It was for the board of education and the board of estimate and apportionment to determine whether the public interest required or justified the acquisition of this site for school purposes, and, until private i-ights have intervened, they alone can determine whether the public interest requires a discon, tir.uance or abandonment of the proceedings. Surely they are not bound to go ahead, if it develops, contrary to expectation, that the cost of the particular site selected will be prohibitive. T-lieir resolutions selecting the site are the basis of the proceeding. If it be conceded that they have the power to rescind these resolutions, as I think it must be, it necessarily follows that upon such action being taken the proceeding abates. Surely it cannot be continued in the absence of any warrant for it. The rights of property owners have not been prejudiced. Both their ownership and possession remain undisturbed. The case is very different from a mere suitor undertaking to withdraw from a litigation without an order of the court. If this had been a proceeding directly authorized by the Legislature, no one would question that it abated upon a repeal of the act authorizing it to be instituted. It seems-to me that the case is no different from the fact that the power of the Legislature has been delegated to a municipal board or boards.
Moreover, while there is no express authority on the right to discontinue without leave of court, there is authority for the proposition that the relator had no such right to the continuance of the proceedings as justified the granting of the peremptory wilt to require, the filing of the report. (See People v. Corporation of Brooklyn, supra.) That was a street opening proceeding. The commissioners of estimate and assessment were appointed and made their report. The act in question required the trustees of the then village of Brooklyn to cause the report to be filed with the clerk-of the Court of Common Pleas at the next term thereof , but the trustees upon receiving the report refused to file it, and it *297was held that they had discretion to refuse to proceed, and that the relators, property owners, had no such right as justified the court to interpose by mandamus. One of the relators in that case then brought an action to recover damages, and it was held that he had acquired no interest which was violated by the refusal of the trustees to go on with the proceedings. (Martin v. Mayor, etc., of Brooklyn, supra.) It will thus be seen that, in that case, even after the commissioners of estimate and assessment had made their report, the public board, to whom the right had been delegated by the Legislature, effectually discontinued the proceeding by refusing to file the report. Suppose a report in this case should now be prepared and filed. Could the court confirm it, and thereby undertake to vest the title of the property in the city in spite of the fact that the resolutions, upon which the proceedings were instituted, have been rescinded? The answer seems obvious. A writ of mandamus should not be issued to command the doing of a vain thing.
The order should be reversed, with ten dollars costs and disburse ments, and the motion denied, with ten dollars costs.
Ingraham, P. J., Laughlin, Clarke and Dowling, JJ., concurred.»
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.